UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 18, 2011 FRIENDFINDER NETWORKS INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 001-34622 13-3750988 (Commission File Number) (IRS Employer Identification No.) 6800 Broken Sound Parkway, Suite 200, Boca Raton, FL (Address of Principal Executive Offices) (Zip Code) 561-912-7000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On November 18, 2011, FriendFinder Networks Inc., a Nevada corporation(“FFN”), Various, Inc., a California corporation (“Various”) and wholly-owned subsidiary of FFN (FFN and Various collectively defined herein as the “Company”) and Ezra Shashoua, the Chief Financial Officer of the Company, entered into a new employment agreement (the "Agreement").The Agreement provides for a three-year term of employment commencing on November 18, 2011.Pursuant to the Agreement, Mr. Shashoua will continue to receive his current annual base salary of $480,000, which may be increased in the Company's discretion.Mr. Shashoua will be eligible to receive a discretionary annual bonus upon achievement of specific goals and objectives agreed to with the Company's executive management.Mr. Shashoua will also be eligible for and may participate in any of the Company's existing or future benefits and perquisites available to employees and to executive officers.Mr. Shashoua will also be eligible to receive grants under the Company’s equity compensation plans from time to time commensurate with Mr. Shashoua's status as a senior executive of the Company.Additionally, Mr. Shashoua is subject to certain restrictive covenants, including confidentiality, non-solicitation and non-competition covenants. In the event Mr. Shashoua is terminated by the Company for "Cause" (as defined in the Agreement), due to the expiration of the term or as a result of his death, Mr. Shashoua shall be entitled to (i) his then current base salary earned but unpaid through the termination date; (ii) any unpaid bonus that is earned and accrued for any completed fiscal year; and (iii) any benefits or payments he is entitled to under any plan, program, agreement, or policy (collectively, the “Accrued Amounts”).In the event Mr. Shashoua terminates his employment without "Good Reason" (as defined in the Agreement), Mr.
